[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Simonetti v. Summit Cty. Bd. of Elections, Slip Opinion No. 2017-Ohio-8115.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-8115
  THE STATE EX REL. SIMONETTI v. SUMMIT COUNTY BOARD OF ELECTIONS
                                            ET AL.

  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as State ex rel. Simonetti v. Summit Cty. Bd. of Elections,
                          Slip Opinion No. 2017-Ohio-8115.]
Elections—Mandamus—R.C. 3513.261—Nominating petition and statement of
        candidacy—Candidate’s signature must be placed on petition paper before
        electors sign it—Writ sought to compel board of elections and secretary of
        state to place candidate’s name on general-election ballot—Writ denied.
    (No. 2017-1293—Submitted October 3, 2017—Decided October 6, 2017.)
                                       IN MANDAMUS.
                                    ________________
        Per Curiam.
        {¶ 1} The issue in this original action seeking a writ of mandamus is
whether the name of relator, Joseph A. Simonetti, must be placed on the November
7, 2017 ballot as a candidate for a city-council position. Because respondents, the
                             SUPREME COURT OF OHIO




Summit County Board of Elections and Secretary of State Jon Husted, did not abuse
their discretion or clearly disregard applicable law by refusing to certify Simonetti’s
candidacy, we deny the writ.
                                        Facts
       {¶ 2} On August 3, 2017, Simonetti filed with the board a nominating petition
for the office of “City Council Ward 5” in the city of Fairlawn. For Simonetti’s name
to be placed on the ballot, his nominating petition needed to contain at least 50 valid
signatures of Fairlawn electors. His nominating petition consisted of four separate
petition papers that, together, contained 66 signatures.
       {¶ 3} R.C. 3513.261 required each petition paper to include a statement of
candidacy signed by Simonetti. A statement of candidacy, among other things,
identifies the office a candidate seeks and declares his or her candidacy for the
office. R.C. 3513.261. The statute requires the candidate’s signature to be placed
on the petition paper “before the signatures of electors are placed on it.” This
requirement ensures that petition signers have adequate notice of the candidate’s
identity and protects against the use of petitions for a candidacy other than the one
intended by the signers. See State ex rel. Wilson v. Hisrich, 69 Ohio St.3d 13, 15,
630 N.E.2d 319 (1994) (involving a similar requirement in R.C. 3513.09).
       {¶ 4} Simonetti’s fourth petition paper, which contained 21 electors’
signatures, is at issue in this case. The statement of candidacy on that petition paper
was signed by Simonetti and dated July 28, 2017, while all 21 signatures on the
petition paper were dated before July 28. Simonetti’s signature on each of the other
three petition papers was dated June 28, 2017. On August 4, an employee of the
board notified Simonetti that his nominating petition might be rejected because it
appeared that he had signed the statement of candidacy on the fourth petition paper
after the electors had signed the nominating petition. Without the signatures on the
fourth petition paper, Simonetti had only 45 valid signatures—five short of the
required number. Simonetti did not attempt to collect more signatures on a new



                                           2
                                 January Term, 2017




petition paper to cure the shortfall even though five days remained before the filing
deadline.
       {¶ 5} The board considered whether to certify Simonetti’s nominating
petition at its August 17 meeting. At the meeting, Simonetti presented his own
affidavit and affidavits from the first five electors who had signed the fourth petition
paper. He also provided sworn and unsworn statements at the meeting.
       {¶ 6} In his affidavit, Simonetti stated that he signed the statement of
candidacy on the fourth petition paper before any electors signed the nominating
petition and that he inadvertently dated the statement “July 28, 2017 rather than June
28, 2017.” But before being placed under oath at the board meeting, he expressed
less certainty about the date he had actually signed the statement:


               Board Member: On what date did you sign the petition that
       is dated July 28th?
               Mr. Simonetti: I’m assuming it was July 28th.
               Board Member: I’m talking about the one that is July 28th
       and not June 28th.
               Mr. Simonetti: No, there are three with June 28th and the last
       one is July 28th.
               Board Member: Yes, I’m sorry. I am talking about the one
       you signed on July 28th. My question is: The one that is dated July
       28th, if we take it at face value, was too late; when did you sign that
       statement?
               Mr. Simonetti: Prior to going out and collecting the rest of
       the signatures.
               Board Member: Was it the same date that you signed the
       other three?




                                           3
                                SUPREME COURT OF OHIO




                 Mr. Simonetti: Quite honestly, I don’t remember if it was
         June 28th and I just put July down, or if it was July 28th, or if it was
         July 23rd.
                 It’s just a mistake in the date. It wasn’t that I signed it after,
         it was signed prior to me going out and collecting the names.


         {¶ 7} When placed under oath, Simonetti again said unequivocally that he
signed the statement of candidacy before any electors signed the fourth petition
paper:


                 Mr. Simonetti: I can tell you that that form was filled out prior
         to me circulating the petition. Whether I put the incorrect date down
         is one thing. I know that I did not sign it after I circulated the petition.
                 The dates started on July 25th; the last date is July 27th. I am
         positive that I signed that and completed it prior to me circulating that
         petition, just like I did the other three petitions.


         {¶ 8} The affidavits of the five electors who signed the fourth petition paper
each stated that the elector signed the nominating petition with the clear
understanding that Simonetti was the candidate for the Ward 5 council position and
that the elector was “not mislead [sic] in any way by the Petition as drafted.” Notably,
the electors did not state in their affidavits that Simonetti’s signature was on the
statement of candidacy when they signed the nominating petition.
         {¶ 9} After the board’s vote resulted in a tie, the matter was referred to the
secretary of state under R.C. 3501.11(X).            The secretary of state found that
Simonetti’s evidence was contradictory because the explanation he provided in his
affidavit did not match his oral statements to the board. The secretary of state also
found that the electors’ affidavits did not clearly support Simonetti’s position because



                                              4
                                January Term, 2017




they did not state that Simonetti’s signature was on the statement of candidacy when
they signed the nominating petition. The secretary of state rejected Simonetti’s
nominating petition on September 11.
       {¶ 10} Simonetti filed this original action in this court on September 15 and
a motion seeking leave to amend his complaint on October 2.
                                      Analysis
                             Motion for leave to amend
       {¶ 11} In his brief, the secretary of state argues that we should dismiss
Simonetti’s complaint because it does not comply with S.Ct.Prac.R. 12.02(B)(2),
which requires an affidavit supporting an original-action complaint to “be made on
personal knowledge, setting forth facts admissible in evidence, and showing
affirmatively that the affiant is competent to testify to all matters stated in the
affidavit.” “We have routinely dismissed original actions, other than habeas
corpus, that were not supported by an affidavit expressly stating that the facts in the
complaint were based on the affiant’s personal knowledge.”              State ex rel.
Hackworth v. Hughes, 97 Ohio St.3d 110, 2002-Ohio-5334, 776 N.E.2d 1050, ¶ 24.
An affidavit that is made “to the best of” an affiant’s “personal knowledge and
information” does not satisfy S.Ct.Prac.R. 12.02(B)(2), because that type of
statement does not make clear “which allegations are based on personal knowledge
and which allegations are based simply on information.” State ex rel. Commt. for
the Charter Amendment for an Elected Law Dir. v. Bay Village, 115 Ohio St.3d
400, 2007-Ohio-5380, 875 N.E.2d 574, ¶ 12-13 (applying the same affidavit
requirement in former S.Ct.Prac.R. X(4)(B)).
       {¶ 12} Here, Simonetti provided a “Verification Statement” with his
original complaint affirming that the allegations in the complaint are “based upon
my personal knowledge and information.”           Because Simonetti qualified his
affidavit in this way, he did not comply with S.Ct.Prac.R. 12.02(B)(2).




                                          5
                             SUPREME COURT OF OHIO




       {¶ 13} Simonetti, however, filed a motion for leave to file an amended
complaint in response to the secretary of state’s argument. He also filed an
amended complaint that includes an amended verification statement that satisfies
S.Ct.Prac.R. 12.02(B)(2). We ordinarily afford relators an opportunity to cure their
noncompliance with S.Ct.Prac.R. 12.02(B)(2). See State ex rel. Youngstown v.
Mahoning Cty. Bd. of Elections, 144 Ohio St.3d 239, 2015-Ohio-3761, 41 N.E.3d
1229, ¶ 14; Civ.R. 15(A). We therefore grant Simonetti’s motion.
                                      Laches
       {¶ 14} The board argues that Simonetti’s claim is barred under the doctrine
of laches. We have applied the doctrine of laches in elections cases, which require
relators to exhibit “[e]xtreme diligence and promptness.” State ex rel. Ryant
Commt. v. Lorain Cty. Bd. of Elections, 86 Ohio St.3d 107, 113, 712 N.E.2d 696
(1999). “The elements of laches are (1) unreasonable delay or lapse of time in
asserting a right, (2) absence of an excuse for the delay, (3) knowledge, actual or
constructive, of the injury or wrong, and (4) prejudice to the other party.” State ex
rel. Polo v. Cuyahoga Cty. Bd. of Elections, 74 Ohio St.3d 143, 145, 656 N.E.2d
1277 (1995).
       {¶ 15} In asserting laches, the board alleges that Simonetti delayed either
four or six weeks before filing this action, suggesting that he should have sought
some type of relief immediately after the board employee notified him of a possible
defect in his nominating petition on August 4 or perhaps after the board rendered a
tie vote concerning the petition on August 17. But whether Simonetti delayed
unreasonably cannot be measured from those dates, because he was not aggrieved
until the secretary of state broke the tie—thereby excluding him from the ballot—
on September 11. See State ex rel. Linnabary v. Husted, 138 Ohio St.3d 535, 2014-
Ohio-1417, 8 N.E.3d 940, ¶ 16 (noting that the relator did not have a claim to assert
until the secretary of state removed his name from the ballot).




                                         6
                                January Term, 2017




       {¶ 16} Here, only four days elapsed between the final decision and the filing
of this action. We reject the board’s laches argument, because Simonetti acted with
the requisite diligence and promptness required in election cases. See State ex rel.
Cornerstone Developers, Ltd. v. Greene Cty. Bd. of Elections, 145 Ohio St.3d 290,
2016-Ohio-313, 49 N.E.3d 273, ¶ 20 (rejecting a laches argument that was based
on a delay of four business days); State ex rel. Ebersole v. Delaware Cty. Bd. of
Elections, 140 Ohio St.3d 487, 2014-Ohio-4077, 20 N.E.3d 678, ¶ 26 (same).
                            Merits of mandamus claim
       {¶ 17} To prevail in this mandamus case, Simonetti must prove, by clear
and convincing evidence, that he has a clear legal right to have his name placed on
the November 7 ballot, that the board and the secretary of state are under a clear
legal duty to provide that relief, and that he has no adequate remedy in the ordinary
course of the law. Linnabary at ¶ 13. Because of the proximity of the November
7 general election, Simonetti has established that he lacks an adequate remedy in
the ordinary course of the law. State ex rel. Greene v. Montgomery Cty. Bd. of
Elections, 121 Ohio St.3d 631, 2009-Ohio-1716, 907 N.E.2d 300, ¶ 10.
       {¶ 18} “In extraordinary actions challenging the decisions of the Secretary
of State and boards of elections, the standard is whether they engaged in fraud,
corruption, or abuse of discretion, or acted in clear disregard of applicable legal
provisions.” Whitman v. Hamilton Cty. Bd. of Elections, 97 Ohio St.3d 216, 2002-
Ohio-5923, 778 N.E.2d 32, ¶ 11. Because there is no evidence or argument of fraud
or corruption here, the dispositive issues are whether the board or the secretary of
state abused their discretion or clearly disregarded applicable law by rejecting
Simonetti’s candidacy.
       {¶ 19} The central question in this case is factual: Did Simonetti sign the
statement of candidacy that appears on the fourth petition paper before the electors
signed the nominating petition? When reviewing a factual determination in this
context, we will not substitute our judgment for that of the secretary of state or a




                                         7
                              SUPREME COURT OF OHIO




board of elections when there is conflicting evidence on the issue. State ex rel. Wolfe
v. Delaware Cty. Bd. of Elections, 88 Ohio St.3d 182, 185, 724 N.E.2d 771 (2000).
       {¶ 20} Simonetti contends that the secretary of state and the board abused
their discretion because, he claims, the only evidence in the record shows that he
signed the statement of candidacy before he collected signatures from electors. But
Simonetti disregards the fourth petition paper itself, which appears on its face to be
invalid because the date associated with Simonetti’s signature is later than the dates
associated with the electors who signed the fourth petition paper. To be sure,
Simonetti provided an affidavit and sworn and unsworn statements explaining that
he signed the statement of candidacy before collecting those electors’ signatures,
but this merely supports the conclusion that the secretary of state and the board
were faced with conflicting evidence.
       {¶ 21} Simonetti has not shown that the secretary of state and the board
abused their discretion in according less weight to Simonetti’s explanatory
evidence than to the competing evidence. Indeed, as the secretary of state pointed
out when rendering his vote, Simonetti’s explanation was inconsistent. He first
claimed in his affidavit that he signed the statement of candidacy on June 28, but at
the board meeting, he stated that it could have been June 28, July 23, or perhaps
some other date, even seemingly conceding (apparently by mistake) that it may
have been July 28. In fact, his inconsistency persists in this litigation. In his
original complaint, Simonetti seemed to abandon June 28 in favor of July 23 by
twice alleging that that was the actual date he signed the fourth petition paper. But
his amended complaint now omits one of those references to July 23, simply
alleging at that point that July 28 was “inadvertently” listed. He does not assert any
specific date that he signed the petition paper in his briefs.
       {¶ 22} In his reply brief, Simonetti suggests that his inconsistency
concerning the actual date of signing is unimportant, because he unequivocally
testified that he signed the statement of candidacy before collecting the electors’



                                           8
                                     January Term, 2017




signatures. But even if he did not need to prove the specific date on which he signed
the statement, the changes in the details of his explanation are relevant. It was
reasonable for the board and the secretary of state to consider the inconsistencies in
Simonetti’s specific statements in determining the veracity of his more general,
self-serving statements.
        {¶ 23} The secretary of state and the board properly attributed weight to the
fourth petition paper itself, which, on its face, indicates a failure to comply with
R.C. 3513.261. Simonetti has not provided clear and convincing evidence that the
secretary of state or the board abused their discretion by crediting less weight to the
contrary evidence. We therefore deny the writ.
                             Simonetti’s remaining arguments
                             Unity of the nominating petition
        {¶ 24} In denying the writ, we reject Simonetti’s argument that this case
presents a legal question about whether the “unitary nature” of his nominating
petition was “destroyed” when he inadvertently misstated the date on the fourth
petition paper. Simonetti relies on State ex rel. Beck v. Casey, 51 Ohio St.3d 79,
554 N.E.2d 1284 (1990), in which we held that “subscribing different dates to forms
of the declaration of candidacy does not destroy the essential unity of the
declaration” (emphasis sic), id. at 80-81, but that holding does not support his
position. Simonetti’s fourth petition paper was not defective because its date
differed from the date listed on the first three; its defect was that it indicated that
Simonetti had signed his statement of candidacy after the electors had signed that
petition paper. Simonetti’s reliance on our holding in Beck, therefore, is misplaced.
                                   Substantial compliance
        {¶ 25} We also reject Simonetti’s argument that his name should be placed
on the ballot because he substantially complied with R.C. 3513.261.1 In this

1
 Although Simonetti alleges that he substantially complied with both R.C. 3513.09 and 3513.261,
we disregard his reference to R.C. 3513.09, because that statute, though similar to R.C. 3513.261,




                                                9
                                  SUPREME COURT OF OHIO




respect, citing State ex rel. Stewart v. Clinton Cty. Bd. of Elections, 124 Ohio St.3d
584, 2010-Ohio-1176, 925 N.E.2d 601, ¶ 28, he contends that public policy favors
“free competitive elections” over “absolute compliance with each technical
requirement in the petition form.”
         {¶ 26} “[T]he general rule is that, unless there is language allowing
substantial compliance, election statutes are mandatory and must be strictly
complied with.” State ex rel. Husted v. Brunner, 123 Ohio St.3d 288, 2009-Ohio-
5327, 915 N.E.2d 1215, ¶ 15. Here, R.C. 3513.261 provides that a nominating
petition “shall be substantially in the form prescribed in this section.” Thus, the
statute requires only substantial compliance with the prescribed “form” of the
nominating petition, but the statute contains no language regarding substantial
compliance as to other matters.
         {¶ 27} When considering questions of substantial compliance with an
election statute, we examine whether the requirement at issue “serves a public
interest and a public purpose.” Stern v. Cuyahoga Cty. Bd. of Elections, 14 Ohio
St.2d 175, 180, 237 N.E.2d 313 (1968). As previously discussed, the requirement
that a candidate sign the statement of candidacy on the petition paper before the
nominating petition is circulated advances two public interests: it guarantees
adequate notice of the candidate’s identity to electors and ensures that the petition
will not be used for a candidacy other than the one intended by the signers. See
Wilson, 69 Ohio St.3d at 15, 630 N.E.2d 319. These interests do not relate merely
to the “form” of a nominating petition but go to its very substance. Simonetti’s
substantial-compliance argument, therefore, is unavailing.
                                                                      Motion for leave granted
                                                                                 and writ denied.



applies to candidacy petitions for primary elections, which are not at issue in this general-election
case.




                                                 10
                              January Term, 2017




       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                              _________________
       Stark & Knoll Co., L.P.A., and Harry A. Tipping, for relator.
       Sherri Bevan Walsh, Summit County Prosecuting Attorney, and Peter W.
Nischt and John F. Galonski, Assistant Prosecuting Attorneys, for respondent
Summit County Board of Elections.
       Michael DeWine, Attorney General, and Heather L. Buchanan and Steven
T. Voigt, Assistant Attorneys General, for respondent Ohio Secretary of State Jon
Husted.
                              _________________




                                       11